Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 05-2490

                                MANASH ALI,

                                Petitioner,

                                      v.

                       ALBERTO R. GONZALES,
                  United States Attorney General,

                                Respondent.


              ON PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                                   Before

           Torruella, Lynch and Howard, Circuit Judges.



     Salim Sheikh on brief for petitioner.
     William C. Erb, Jr., Trial Attorney United States Department
of Justice, Civil Division, Office of Immigration Litigation, Peter
D. Keisler, Assistant Attorney General, Civil Division and Anthony
W. Norwood, Senior Litigation Counsel, on brief for respondent.




                             August 25, 2006
            Per Curiam. Manash Ali, a native of Pakistan and citizen

of Bangladesh, petitions for review of a final order of the Board

of Immigration Appeals affirming an immigration judge's decision to

deny his applications for asylum, withholding of removal, and

relief under the Convention Against Torture (CAT).            We deny the

petition.

            Ali testified at his asylum hearing that he was raised in

Bangladesh, where he and his family were active members of the

Jatiya political party.     Ali was involved in recruiting new party

members, attended political meetings, and went to demonstrations

with his father, a local party leader.       In 1986, Ali's father ran

for a seat in the Bangladeshi Parliament.        Though his father was

not elected, his mother served as a "selected woman" member of

Parliament from 1986 to 1990.      Also during that time, Ali's uncle

was an information minister for the government.

            In   1989,   there   was   significant   social    unrest   in

Bangladesh due to a power struggle among the Jatiya Party (which

was then in power), the Bangladesh National Party (BNP), and the

Awami League. During this period, the Bangladeshi police protected

the Ali family home.     In June, while traveling by car with several

other members of the Jatiya Party, Ali passed through a BNP

demonstration.     The demonstrators pulled Ali out of the car and

beat him with rocks and sticks.          Ali thereafter applied for a

student visa.    Over a year later, in September 1990, Ali obtained


                                   -2-
the visa and entered the United States.   The visa authorized him to

remain in the country only until June 1995, but he never left.

          The BNP came into power in 1990.   Late in 1992, police in

Bangladesh issued a warrant for Ali's arrest.     Ali believes that

the arrest warrant was motivated by his ties to the Jatiya Party,

as most members of the party, including his younger brother and

uncle, were served with arrest warrants.     According to Ali, his

brother and uncle were imprisoned, beaten, and denied food, clean

water, and adequate sleeping conditions.        Ali testified that

shortly after his parents were served with his arrest warrant, he

filed an application for political asylum and withholding of

removal with the Immigration and Naturalization Service.1      Even

though his warrant was served over a decade ago, Ali claims

governmental officials continue to look for him.

          In July 2002, removal proceedings were commenced against

Ali for overstaying his visa.   Conceding removability, Ali renewed

his requests for asylum and withholding of removal, and added a new

request for relief under the CAT.

          Following a hearing, the immigration judge denied these

requests in an order that characterized Ali's testimony as "general

and meager and unconvincing," and that found that the alleged



     1
      In March 2003, the functions of the INS were transferred to
the new Department of Homeland Security. See Homeland Security Act
of 2002, Pub. L. No. 107-296, § 471, 116 Stat. 2135, 2205 (codified
as amended at 6 U.S.C. § 291(a)).

                                -3-
beating in 1989 did not rise to the level of persecution.                            The

judge also rejected Ali's assertion of a well-founded fear of

future persecution, questioning the authenticity of the proffered

arrest warrant as an original or authenticated copy because it

contained    the     notation      "signature     illegible"     rather       than    a

signature, illegible or not.             The judge also disbelieved Ali's

contention    that       the   warrant   caused    him   to    file     the    asylum

application, in view of the fact that the application was filed

more than eight months prior to the date of the warrant.                  Moreover,

the judge found no reason to believe that the warrant had been

issued because of Ali's political affiliation.                Finally, the judge

found no evidence establishing that any government official of

Bangladesh was seeking to torture Ali.               In lieu of removal, the

judge granted Ali voluntary departure.             The Board affirmed without

opinion.

            Where the Board summarily adopts the immigration judge's

decision, we review the reasoning of the immigration judge.                         See

Chen v. Gonzales, 418 F.3d 110, 113 (1st Cir. 2005).                    A denial of

asylum must stand unless "the petitioner's evidence would compel a

reasonable factfinder to conclude that relief was warranted."

Settenda v. Ashcroft, 377 F.3d 89, 93 (1st Cir. 2004).                   Therefore,

we will uphold the immigration judge's determinations so long as

they are "supported by reasonable, substantial, and probative

evidence     on    the    record    considered     as    a    whole."         INS     v.


                                         -4-
Elias-Zacarias, 502 U.S. 478, 481 (1992) (internal quotation marks

omitted).

            Eligibility for asylum requires proof of "persecution or

a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political

opinion."   8 U.S.C. §§ 1101(a)(42)(A), 1158(b)(1).               Applicants can

satisfy that burden either by proving past persecution or a well-

founded fear of persecution that is both subjectively genuine and

objectively reasonable.       See Ang v. Gonzales, 430 F.3d 50, 57 (1st

Cir. 2005).

            Ali asserts that his testimony should be deemed credible

and that he provided sufficient evidence to demonstrate both past

persecution and a well-founded fear of future persecution. He also

argues that he should have been granted withholding of removal or

relief under CAT.

            Ali   testified     to    a     single     incident     of   alleged

persecution: his beating in 1989 by a group of BNP demonstrators.

Evidence of a single encounter is ordinarily not sufficient to

establish persecution, particularly where, as here, the applicant

remained in the country for a significant period of time following

the incident.     See Topalli v. Gonzales, 417 F.3d 128, 132 (1st Cir.

2005) (differentiating "systematic treatment that rose to the level

of   past   persecution"   from      "isolated       incidents");    Bocova   v.

Gonzales, 412 F.3d 257, 263 (1st Cir. 2005) ("[M]istreatment


                                      -5-
ordinarily   must   entail   more   than   sporadic   abuse   in   order    to

constitute persecution."). Just as importantly, Ali provided scant

evidence linking this incident to his political beliefs.              Other

than his own conclusory and unexplained testimony that the BNP

demonstrators recognized him, among six occupants of a vehicle, as

a member of the Jatiya Party, Ali did not offer any evidence that

the beating was motivated by his political affiliation.                    See

Romilus v. Ashcroft, 385 F.3d 1, 7 (1st Cir. 2004) (holding that an

asylum applicant is required to "provide some evidence of" his

persecutor's motivations) (quoting Elias-Zacarias, 502 U.S. at

483).    Vague and unsubstantiated testimony does not compel a

conclusion that Ali was persecuted because of his politics.                See

Aguilar-Solis v. INS, 168 F.3d 565, 571 (1st Cir. 1999).

          Ali also failed to demonstrate a well-founded fear of

persecution based on his political beliefs. Even assuming that the

proffered arrest warrant is authentic, there is no evidence that it

was issued because of Ali's political affiliation or that Ali would

be unfairly prosecuted.2     See Ngure v. Ashcroft, 367 F.3d 975, 991

(8th Cir. 2004) ("Criminal prosecution for violation of a fairly

administered law does not constitute persecution.").

          Likewise, the immigration judge was not compelled to find

a well-founded fear on the basis of Ali's testimony regarding the


     2
      Ali acknowledged that the warrant charges him with violations
of the Bangladesh Penal Code, but he did not provide information
concerning specifically what crimes he allegedly committed.

                                    -6-
arrest and imprisonment of his uncle and brother.          Again, there is

no evidence, apart from Ali's conclusory statements, that their

political   beliefs   triggered    their   arrests   and   their   alleged

mistreatment.3    Ali admitted that his brother and his uncle were

freed from prison years ago, and that they, along with Ali's

parents, currently reside safely in Bangladesh.             Indeed, Ali's

mother and brother work at a school that is registered with the

government of Bangladesh. Finally, the United States Department of

State Country Reports undercut Ali's claims.         They indicate that

the international community deemed the 2001 elections in Bangladesh

fair and free, and that Bangladesh is now governed by a four-party

alliance which includes the Jatiya Party.

            Because Ali has not satisfied the standard for asylum, he

cannot not meet the more stringent standard for withholding of

removal. See Rodriguez-Ramirez v. Ashcroft, 398 F.3d 120, 123 (1st

Cir. 2005).    Ali's claim for entitlement to relief under the CAT

also fails. To obtain such relief, an applicant must establish, by

specific objective evidence, that it is "more likely than not" that

he will be tortured by or with the consent or acquiescence of a

public official upon his return to the proposed country of removal.

See Romilus, 385 F.3d at 8.       The immigration judge properly found

that Ali had offered no evidence establishing that anyone in


     3
      Given the existence of several internal inconsistencies and
implausibilities in Ali's testimony overall, we cannot fault the
immigration judge for viewing that testimony with skepticism.

                                    -7-
Bangladesh, much less a government official, is seeking to torture

him.4

            The petition for review is denied.




        4
      Ali also argues that he should have been granted asylum as a
matter of discretion. Because Ali failed to present this argument
to the Board, we will not consider it. See Opere v. INS, 267 F.3d
10, 14 (1st Cir. 2001).

                                 -8-